

Exhibit 10.3


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT




WHEREAS, The Hershey Company (the “Employer”) and Richard H. Lenny (the
“Executive”) entered into an Executive Employment Agreement as of March 12, 2001
(the “Agreement”);


WHEREAS, Section 14 of the Agreement provides that it may be amended through a
written instrument executed by the Employer and the Executive;


WHEREAS, the Board of Directors of the Employer (the “Board”), at its meeting on
October 3, 2006, approved changes to The Hershey Company Supplemental Executive
Retirement Plan (“SERP”) and The Hershey Company Retirement Plan (“Retirement
Plan”);


WHEREAS, the Compensation and Executive Organization Committee of the Board, at
its meeting on October 2, 2006, approved changes to The Hershey Company Deferred
Compensation Plan (these changes along with the changes to the SERP and
Retirement Plan are collectively referred to herein as the “Amendments”);


WHEREAS, the Board and the Executive desire to amend the Agreement in a manner
consistent with the Amendments and to revise a provision of the Agreement
dealing with Annual Bonus Programs.


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, intending to be legally bound, Employer and Executive agree as
follows:


1. The second sentence of Section 3(b) of the Agreement, which currently reads
“If the Executive achieves his target performance goals, as determined by the
Compensation Committee on an annual basis, the Executive shall have a target
annual bonus under such Annual Bonus Programs equal to eighty percent (80%) of
Base Salary, and a maximum annual bonus equal to one hundred sixty percent
(160%) of Base Salary.” is amended to read as follows:


The Executive shall have a target annual bonus under such Annual Bonus Programs
equal to not less than eighty percent (80%) of Base Salary.


2. The Agreement is amended to the extent necessary to conform to the provisions
of the Amendments in accordance with their terms and conditions so that the
benefit reductions, offsets or limitations intended to be implemented by the
Amendments will apply to the Executive in the same manner as they apply to
similarly situated members of the Hershey Executive Team.


3. The Agreement is amended to delete Section 3(g)(iii) in its entirety.  


[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
to Executive Employment Agreement, effective as of October 3, 2006.


EXECUTIVE:
 
Richard H. Lenny
 
/s/ Richard H. Lenny    




EMPLOYER:
 
The Hershey Company, a Delaware corporation


By:/s/ Marcella K. Arline   
Marcella K. Arline
Senior Vice President, Chief People Officer


ATTEST:




/s/ Burton H. Snyder   
Burton H. Snyder
Secretary
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

